DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
In Figure 2, the vaporizer chambers 15 and 16 are separate parts from the tubular filter chamber 14, where the vaporizer chambers 15 and 16 are inserted inside the tubular filter chamber 14.  However, in Figure 3A, the reference number 14 is pointing a portion of the vaporizer chambers 15 and 16 and not the tubular filter chamber itself.  Also, in Figure 3B, one reference number 14 is pointing at the filter chamber itself and anther reference number 14 is pointing at the portion of the vaporizer chambers 15 and 16.  Therefore, the reference number 14 shown in Figures 3A and 3B are pointing at wrong places.  
In Figure 3B, the capillary wick 31 is located at one end (top end) of the first vaporizer chamber 15 while the heater element 35 is located at another end (bottom end) of the first vaporizer chamber 15 opposite one end (tope end).  Therefore, it is not clear how end of the capillary wick 31 is touching the heater element 35 (see Page 18, lines 22-24).  
In Figure 6A, the extended portion is labeled with the reference number "202a".  However, in Figure 7, the extended portion is labeled with the reference number "202A
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both filter chamber and housing.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate both cold vapour and upper chamber.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “B” has been used to designate both warm vapour and lower chamber.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "136" for an upper limit described on Page 23, line 20.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "404" and "402a" shown in Figures 8A and 8B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: 
The reference number 15 and 16 have been described with many different terminologies such as "dual vaporizer chambers", "first and/or second vaporisers", "first reservoir", "second reservoir", "chambers", "cold vapour chamber", "warm vapour chamber", or "dual chamber".  The applicant should use the same terminology for the same reference number consistently throughout the specification for clear understanding.
The reference number 14 has been described as "filter chamber", "chamber", "housing", or "filter tube".  
The reference number 30 has been described as "outlet aperture", "outlet", or "main outlet aperture".  
Page 10, line 9, the first occurring abbreviation "EDTA" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Page 12, line 2, the first occurring abbreviation "MAOIs; SRIs" should be written with a full terminology with the abbreviation enclosed within a parenthesis.
Page 12, line 8, the first occurring abbreviation "5HT
Page18, line 8, the first occurring abbreviation "LED" should be written with a full terminology with the abbreviation enclosed within a parenthesis
Page 18, line 17, the examiner suggests the applicant to change "the first and/or second vaporisers 15, 16" to -- the dual vaporisers chamber 15, 16 -- because Page 18, line 6 and 20 describe, "dual vaporizer chambers 15, 16".
Page 18, lines 23-24, the examiner suggests the applicant to change "a heater element in the form of a pyramid-shaped, super-hydrophilic foil 35" to -- a heater element 35 in the form of a pyramid-shaped, super-hydrophilic foil --.  
Page 18, line 29, the examiner suggests the applicant to change "The second reservoir 16" to -- A second reservoir 16 --.  
Page 19, line 7, the examiner suggests the applicant to change "the chamber 14" to -- the filter chamber 14 --.  The applicant should use the same terminology for the same reference number consistently throughout the specification for clear understanding.  
Page 20, lines 5-16, the examiner suggests the applicant to change all the occurring word "the heater 35" to -- the heater element 35 --.  
Page 23, line 9 describes, "wean mode 124", but line 12 describes, "weaning profile 124".  
Page 25, line 10, it seems that "(such as such as water" should be -- (such as water --.
Page 25, line 20, it is not clear whether "an ENDS" is an abbreviation or actual word.  
Page 25, line 30 describes, "the device 300" for the first time and line 33 describes, "a pulmonary delivery device 300" for the first time also.  If these two devices are the same device, it seems lines 30 should describe, -- a pulmonary delivery device 300 -- and line 33 should describe, -- the device 300
Page 26, lines 1-2, the examiner suggests the applicant to change "the first chamber" to -- the first central chamber 206 --.  
Page 26, lines 2-3 describe, "flavour or aroma 210", but line 23 describes, "flavour block 210".  
Page 27, line 24 describes, "the first mouthpiece".  However, it is not clear whether this "first mouthpiece" in line 24 is referring to the mouthpiece 400 or the first mouthpiece chamber 406.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-6, 8-9, 11-13, 15-18, and 20-24 are objected to because of the following informalities:  
Claim 1, line 8, the examiner suggests the applicant to change "flavouring" to -- flavor -- because other claims recite "flavour".
Claims 2-6, 8-9, 11-13 and 24, line 1, "A pulmonary delivery device" should be -- The pulmonary delivery device -- because claim 1, line 1 already recites, "A
While claim 1, lines 7-8 recite, "at least one flavouring or aroma", claim 3, lines 1-2 recite, "the flavour".  The examiner suggests the applicant to use the same terminology consistently throughout the claims for clear understanding.  
Claim 5, line 2-3, it seems that "at least one of the first and the second chamber" should be -- at least one of the first and the second chambers --.
Claim 15, line 3, "a pulmonary delivery device" should be -- the pulmonary delivery device -- because claim 15, line 1 already recites "a pulmonary delivery device". 
Claims 16-18 and 20-23, line 1, "A mouthpiece" should be -- The mouthpiece -- because claim 15, line 1 already recites, "A mouthpiece".
Claim 18, lines 4-5, "a main body of a pulmonary delivery device" should be -- the main body of the pulmonary delivery device -- because claim 15, line 3 already recites, "a main body of a pulmonary delivery device".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 11-13, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 recite, "the second chamber is selectively or continuously in fluid communication with air".  It is not clear how the air outside the pulmonary delivery device can selectively or continuously in fluid communication with the second chamber.  
In claim 4, it is not clear how "the volume of fluid passing through the second chamber is selectively adjustable", because claim 1 and 4 do not recite what makes the volume to be selectively adjustable.  Also, it is not clear whether the passing fluid is the second fluid or the air or the mixture of both the second fluid and the air
Claim 6, lines 4-5 recite, "the mouthpiece comprises a central first chamber and a concentric outer second chamber".  However, claim 6, line 2 also recites, "the mouthpiece provides the second chamber".  It is not clear how the central first chamber and the concentric outer second chamber are structurally related with the second chambers.
Claim 6, line 5, it is not clear which second chamber that "the second chamber" is referring to since claim 6 recites two different second chambers, "the second chamber" containing the second fluid recited in claim 1, lines 2-3 and claim 6, line 2, and "a concentric outer second chamber" recited in claim 6, line 5.  
Claims 8 and 9, lines 1-2 recite, "the mouthpiece comprises a central first chamber and a concentric outer second chamber".  However, claim 5, lines 2-3 also recites, "the mouthpiece provides at least one of the first and the second chamber
Claim 8, line 4 recites, "a main first chamber".  It is not clear how this main first chamber is structurally related with the first and second chambers recited in claims 1 and 5.  Also, it is not clear whether the first chamber of claims 1 and 5 are the same element as the main first chamber of claim 8.
Claim 9 recites the limitation "the main first chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 9 should be depended on claim 8 instead of claim 5 because while claim 5 does not recite, "a main first chamber", claim 8 recites, "a main first chamber" in line 4 for the first time.  
Claim 9 recites the limitation "the main body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Both claims 1 and 5 do not recite "a main body".  Therefore, "a main body" recited in claim 9 also does not have any structural relationship with all the elements in claim 1.  
Claim 11, lines 2-3 recite, "air through the air inlets is adjustable".  It is not clear how the air in adjusted because claims 1, 5, and 11 do not recite what makes the air to be adjustable.  
Claim 12 recites the limitation "the central first chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear whether "the first chamber" recited in line 4 is referring to the "the central first chamber" recited in claim 12 or "the first chamber" recited in claims 1 and 5.  
Claim 13 recites the limitation "the air inlets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 5 do not recite any air inlets.  It seems that claim 13 should be depended on claim 11 or 12 because both claims 11 and 12 recite, "multiple air inlets
Claim 24, line 3 recites, "the chamber".  Because claims 1 and 24 recites the first and second chambers, it is not clear which chamber that "the chamber" is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US Patent Application Publication No. 2016/0324216 A1).
Li discloses a pulmonary delivery device 1100 comprising: (claim 1, see Fig. 11A) a first chamber 22a adapted to thermally vaporise (see the heater 14 shown in Fig. 11A) a quantity of a first fluid (see Paragraph [0077]) to form a relatively warm, wet first vapour and a second chamber 1185 adapted to atomize a quantity of a second fluid 1150 without heating of the second fluid 1150 to form a mist of a relatively cold, second vapour, the device 1100 further comprising an outlet 24 via which, in use, a user can inhale a mixture of the first and second vapours characterised in that the second chamber 1185 is in the form of a passive atomiser wherein the second chamber 1185 is selectively or continuously in fluid communication with air (through air inlet 44), the second chamber 1185 including at least one flavouring or aroma (see Paragraph claim 2) wherein the first chamber 22a is provided with, or connected to, a heat source 14 for vaporisation of the first fluid thereby creating a first “warm” vapour wherein the first liquid comprises a carrier liquid (see Paragraph [138]); (claim 3) wherein the flavor 1150 is provided in a solid or semi-solid form within the second chamber 1185 (see Paragraph [0136]); (claim 5) wherein the outlet 1330 is connected to a mouthpiece 1310 and the mouthpiece 1310 provides at least one of the first and the second chamber 1320 (see Figs. 13A and 13B); (claim 24) wherein the second chamber 1185 includes an active molecule (second tobacco, see Paragraph [0168]) wherein the flavour 1150 and optional other active molecule are inhaled by drawing air through the chamber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent Application Publication No. 2016/0324216 A1) in view of Qiu (US 10,645,975 B2).
Claim 4 recites that the volume of fluid passing through the second chamber of the pulmonary delivery device is selectively adjustable; wherein claim 11 recites that multiple air claim 13 recites that the mouthpiece includes means for selectively closing a portion of the air inlets simultaneously.  
Li discloses the pulmonary delivery device 1100 having an air inlet opening 44 for providing air flow into the second chamber 1185.  However, Li does not disclose the volume of fluid passing through the second chamber 1185 is selectively adjustable by use of multiple air inlets as recited in claims 4, 11, and 13.
On the other hand, Qiu discloses a pulmonary delivery device 100 comprising a flow regulating member 32 having two flow regulating holes 321 at opposite ends of the flow regulating member 32 corresponding to two air intake holes 313 formed on a base seat 31 of the pulmonary delivery device 100 such that the communication area between the flow regulating holes 321 and the air intake holes 313 can be adjusted by a rotation of the flow regulating member 32 to open or close the air intake holes 313, thereby controlling the volume of air which enters the pulmonary delivery device 100 (see column 6, lines 15-27) .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pulmonary delivery device taught by Li such that it would have a flow regulating member having multiple flow regulating holes corresponding to multiple air intake holes formed on a base seat of the pulmonary delivery device as taught by Qiu in order to selectively adjust the volume of fluid passing through the second chamber of the pulmonary delivery device.  

Allowable Subject Matter
Claims 15-18, and 20-23 are allowed, but claims 15-18 and 20-23 are objected.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim 15, the prior art of record does not anticipate nor render obvious a mouthpiece for a pulmonary delivery device, the mouthpiece having a first inlet end and a second outlet end and comprising: a first chamber for receiving within a main body of the pulmonary delivery device at the inlet end of the mouthpiece and a second chamber, the second chamber receiving at least one flavour or aroma and having at least one air inlet at the inlet end whereby the second chamber is selectively or continuously in fluid communication with air.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831